Exhibit 10

 

--------------------------------------------------------------------------------

 

AMENDMENT NO. 1 TO

RESTRUCTURING AGREEMENT

 

 

dated as of

 

December 10, 2004

 

by and among

 

 

GLOBAL CROSSING LIMITED,

 

GLOBAL CROSSING HOLDINGS LIMITED,

 

GLOBAL CROSSING NORTH AMERICAN HOLDINGS, INC.,

 

GLOBAL CROSSING (UK) TELECOMMUNICATIONS LIMITED,

 

 

 

STT CROSSING LTD,

 

 

STT HUNGARY LIQUIDITY MANAGEMENT LIMITED LIABILITY COMPANY

 

AND

 

STT COMMUNICATIONS LTD.

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS    1 ARTICLE II COVENANTS    1 2.1    Conversion.    1 2.2
   Non-Applicability Upon Approval of GCL Notes.    2 2.3    Shareholders
Meeting.    2 2.4    Issuance of Equity Securities.    2 2.5    Continuance of
Restructuring Agreement.    2 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE
GLOBAL CROSSING
PARTIES    2 3.1    Due Authorization; Enforceability.    3 3.2    No Conflicts
or Violations; Consents.    3 3.3    Brokers or Finders.    3 ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE STT PARTIES    4 4.1    Due Authorization;
Enforceability.    4 4.2    Consents; No Violations.    4 4.3    Brokers or
Finders.    4 ARTICLE V MISCELLANEOUS    5 5.1    Successors and Assigns.    5
5.2    Counterparts.    5 5.3    Headings.    5 5.4    Governing Law; Submission
to Jurisdiction.    5 5.5    Waiver of Jury Trial.    5 5.6    Severability.   
5 5.7    No Interpretation Against Drafter.    6

 

i



--------------------------------------------------------------------------------

AMENDMENT NO. 1 TO RESTRUCTURING AGREEMENT

 

This AMENDMENT NO. 1 TO RESTRUCTURING AGREEMENT (this “Amendment”) is made and
entered into as of December 10, 2004, by and among Global Crossing Limited, a
company organized under the laws of Bermuda (“Global Crossing”), Global Crossing
Holdings Limited, a company organized under the laws of Bermuda (“Global
Crossing Holdings”), Global Crossing North American Holdings, Inc., a Delaware
corporation (“GCNAH”), Global Crossing (UK) Telecommunications Limited, a
company organized under the laws of England and Wales (company number 024998)
(“GCUK”), STT Crossing Ltd, a company organized under the laws of Mauritius
(“STT Crossing”), STT Hungary Liquidity Management Limited Liability Company, a
limited liability company organized under the laws of Hungary (“STT Hungary”),
and STT Communications Ltd., a company organized under the laws of Singapore
(“STT Communications”).

 

W I T N E S S E T H :

 

WHEREAS, the parties hereto entered into a Restructuring Agreement as of October
8, 2004 which, among other things, provided for the issuance of the GCL Notes
and certain other transactions related thereto; and

 

WHEREAS, the parties hereto have agreed to amend the Restructuring Agreement to
change certain terms therein.

 

NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements set forth in this Amendment and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Capitalized terms used but not defined herein shall have the meanings given to
them in the Restructuring Agreement.

 

ARTICLE II

 

COVENANTS

2.1 Conversion. The final documentation for the GCL Notes Indenture shall
provide that the number of Common Shares into which the GCL Notes shall be
convertible shall not be increased to a number greater than the quotient
obtained by dividing such principal amount by 15.85, as adjusted for stock
splits, stock combinations, mergers, consolidations, spinoffs and other similar
changes in GCL’s capital structure, until and unless the shareholders of GCL
have approved the anti-dilution provisions provided for in the GCL Notes (the
“Anti-Dilution Provisions”), and ratified the issuance of the GCL Notes.



--------------------------------------------------------------------------------

2.2 Non-Applicability Upon Approval of GCL Notes. The final documentation for
the GCL Notes Indenture shall provide that the limitation on the increase of the
number of Common Shares to be issued pursuant to the Anti-Dilution Provisions
described in Section 2.1 shall cease to apply if the shareholders of GCL approve
the Anti-Dilution Provisions and ratify the issuance of the GCL Notes.

 

2.3 Shareholders Meeting. The final documentation for the GCL Notes Indenture
shall provide that GCL shall take all action necessary, in accordance with
applicable law and regulations, to convene a meeting of the holders of Common
Shares (such meeting and any adjournments thereof, the “Shareholders’ Meeting”)
as promptly as practicable after the date of this Amendment, and in no event
after 1 March, 2005, for the purpose of considering and taking action to
authorize and approve the Anti-Dilution Provisions and ratify the issuance
thereof; provided that GCL shall not be required to file preliminary proxy
materials with the Securities and Exchange Commission until after the date of
the issuance of the GCL Notes. GCL shall include in the proxy solicitation for
the Shareholders’ Meeting a recommendation that the holders of its Common Shares
approve the Anti-Dilution Provisions and ratify the issuance of the GCL Notes,
and otherwise use its reasonable best efforts to solicit its shareholders to
approve the matters set forth in this Section 2.3 at the Shareholders’ Meeting.

 

2.4 Issuance of Equity Securities. The final documentation for the GCL Notes
Indenture shall provide that GCL shall not issue any Common Shares or securities
exchangeable or convertible into Common Shares until the Shareholders’ Meeting
has been held.

 

2.5 Clarification of Term Sheet. For the avoidance of doubt, notwithstanding
anything to the contrary in the Restructuring Agreement, including Exhibit A
attached thereto, GCUK shall not be required to guarantee the GCL Notes.

 

2.6 Continuance of Restructuring Agreement. Other than as hereby modified, each
of the parties hereto hereby ratifies the terms of the Restructuring Agreement.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE GLOBAL CROSSING PARTIES

 

Each Global Crossing Party hereby represents and warrants to each STT Party, as
of the date hereof, as follows:

 

3.1 Due Authorization; Enforceability. It has all right, corporate power and
authority to enter into, execute and deliver this Amendment and to consummate
the transactions contemplated hereby. Its execution and delivery of this
Amendment and its compliance with each of the provisions of this Amendment are
within its corporate power and authority and have been duly authorized by all
requisite corporate and other action on its part, and no further approval of the
Board of Directors of Global Crossing is required for the entry of such Global
Crossing Party into this Amendment and the transactions contemplated hereby.
This Amendment has been duly and validly executed and delivered by it and this
Amendment constitutes its legal, valid and binding agreement, enforceable
against it in accordance with its

 

2



--------------------------------------------------------------------------------

terms, except as such enforcement is limited by bankruptcy, insolvency and other
similar laws affecting the enforcement of creditors’ rights generally and for
limitations imposed by general principles of equity.

 

3.2 No Conflicts or Violations; Consents. Neither the execution, delivery or
performance by it of this Amendment nor the consummation by it of the
transactions contemplated hereby will: (i) conflict with, or result in a breach
or violation of, any provision of its memorandum of association, certificate of
incorporation or bylaws or other organizational documents; (ii) constitute, with
or without notice or the passage of time or both, a breach, violation or
default, create any encumbrance, or give rise to any right of termination,
modification, cancellation, prepayment, suspension, limitation, revocation or
acceleration, under any law applicable to or binding on it or any provision of
any contract, agreement or other arrangement to which it is a party or pursuant
to which it or any of its assets or properties is subject, except for breaches,
violations, defaults, encumbrances, or rights of termination, modification,
cancellation, prepayment, suspension, limitation, revocation or acceleration,
which, individually or in the aggregate, could not reasonably be expected to
have a material adverse effect on the business, properties, assets, liabilities,
prospects, operations or condition (financial or otherwise) of Global Crossing
and its subsidiaries taken as a whole or its ability to consummate the
transactions contemplated hereby; or (iii) except for shareholder approval of
Global Crossing for which the issuance of the GCL Notes referred to in Section
2.3 will be sought, require any consent, approval or authorization of,
notification to, filing with, or exemption or waiver by, any governmental entity
or any other person on its part.

 

3.3 Brokers or Finders. Upon the consummation of the transactions contemplated
by this Amendment, no agent, broker, investment banker or other person is or
will be entitled to any broker’s or finder’s fee or any other commission or
similar fee from Global Crossing or any subsidiary of Global Crossing in
connection with any of the transactions contemplated by this Amendment.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE STT PARTIES

 

Each of the STT Parties hereby represents and warrants to Global Crossing, as of
the date hereof, as follows:

 

4.1 Due Authorization; Enforceability. It has all right, power and authority to
enter into, execute and deliver this Amendment and to consummate the
transactions contemplated hereby. Its execution and delivery of this Amendment
and its consummation of the transactions contemplated hereby are within its
power and authority and have been duly authorized by all necessary action on its
part. This Amendment have been duly and validly executed and delivered by it and
this Amendment constitute its legal, valid and binding agreement, enforceable
against it in accordance with its terms, except as such enforcement is limited
by bankruptcy, insolvency and other similar laws affecting the enforcement of
creditors’ rights generally and for limitations imposed by general principles of
equity.

 

3



--------------------------------------------------------------------------------

4.2 Consents; No Violations. Neither the execution, delivery or performance by
it of this Amendment nor the consummation by it of the transactions contemplated
hereby will: (i) conflict with, or result in a breach or violation of, any
provision of its organizational documents; (ii) constitute, with or without
notice or the passage of time or both, a breach, violation or default, create
any encumbrance, or give rise to any right of termination, modification,
cancellation, prepayment, suspension, limitation, revocation or acceleration,
under any law or any provision of any contract, agreement or other arrangement
of it, or to which it or any of its assets or properties is subject, except for
breaches, violations, defaults, encumbrances, or rights of termination,
modification, cancellation, prepayment, suspension, limitation, revocation or
acceleration, which, individually or in the aggregate, could not reasonably be
expected to have a material adverse effect on its ability to consummate the
transactions contemplated hereby; or (iii) require any consent, approval or
authorization of, notification to, filing with, or exemption or waiver by, any
governmental entity or any other person on its part.

 

4.3 Brokers or Finders. Upon the consummation of the transactions contemplated
by this Amendment, no agent, broker, investment banker or other person is or
will be entitled to any broker’s or finder’s fee or any other commission or
similar fee from the STT Parties in connection with any of the transactions
contemplated by this Amendment.

 

ARTICLE V

 

MISCELLANEOUS

 

5.1 Successors and Assigns. This Amendment shall bind and inure to the benefit
of each party hereto and to each party’s respective successors, permitted
assigns, heirs and personal representatives.

 

5.2 Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original instrument, but all together
shall constitute one agreement.

 

5.3 Headings. The headings of the sections of this Amendment have been inserted
for convenience of reference only and shall not be deemed to be a part of this
Amendment.

 

5.4 Governing Law; Submission to Jurisdiction. This Amendment, as it amends and
modifies the Restructuring Agreement, shall be governed by and shall be
construed and enforced in accordance with the internal laws of the State of New
York. Each party hereto hereby consents to the jurisdiction of any state or
federal court located within the county of New York, State of New York and
irrevocably agrees that all actions or proceedings arising out of or relating to
this Amendment shall be litigated in such courts. Each party hereto hereby
expressly submits and consents to the jurisdiction of the aforesaid courts and
waives any defense of forum non conveniens. Each party hereto hereby waives
personal service of any and all process and agrees that all such service of
process may be made upon it by certified or registered mail, return

 

4



--------------------------------------------------------------------------------

receipt requested, addressed to such party at its respective address set forth
in this Amendment and service so made shall be complete ten (10) days after the
same has been posted.

 

5.5 Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY ACTION, PROCEEDING OR LITIGATION DIRECTLY
OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AMENDMENT.

 

5.6 Severability. If any term or other provision of this Amendment is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Amendment shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Amendment so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the fullest extent possible.

 

5.7 No Interpretation Against Drafter. This Amendment is the product of
negotiations among the parties hereto represented by counsel and any rules of
construction relating to interpretation against the drafter of an agreement
shall not apply to this Amendment and are expressly waived.

 

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above written.

 

GLOBAL CROSSING LIMITED By:   /s/    Daniel O’Brien            

Name:

Title:

 

Daniel O’Brien

Executive Vice President and

Chief Financial Officer

 

 

GLOBAL CROSSING HOLDINGS LIMITED By:   /s/    Lorraine Dean            

Name:

Title:

 

Lorraine Dean

Vice President

 

 

GLOBAL CROSSING NORTH AMERICAN HOLDINGS, INC. By:   /s/    Daniel
O’Brien            

Name:

Title:

 

Daniel O’Brien

Executive Vice President and

Chief Financial Officer

 

 

GLOBAL CROSSING (UK) TELECOMMUNICATIONS LIMITED By:   /s/    José Antonio
Riós            

Name:

Title:

 

José Antonio Riós

Director

 

 

STT CROSSING LTD By:   /s/    Jean Mandeville            

Name:

Title:

 

Jean F. H. P. Mandeville

Director

 

S-1



--------------------------------------------------------------------------------

STT HUNGARY LIQUIDITY MANAGEMENT LIMITED LIABILITY COMPANY By:   /s/    Olasz
Nandor            

Name:

Title:

 

Olasz Nandor

Managing Director

 

 

By:   /s/    Jean Mandeville            

Name:

Title:

 

Jean F. H. P. Mandeville

Managing Director

 

 

STT COMMUNICATIONS LTD. By:   /s/    Jean Mandeville            

Name:

Title:

 

Jean F. H. P. Mandeville

Chief Financial Officer

 

S-2